Fill in this information to identify the case:

              JadooTV, Inc. and CloudStream Media, Inc.
Debtor Name __________________________________________________________________

                                         Northern
United States Bankruptcy Court for the:_______________________              California
                                                               District of ________
                                                                         (State)

              19-41283 (WJL) (Jointly Administered)
Case number: _________________________




Official Form 426
Periodic Report Regarding Value, Operations, and Profitability of Entities
in Which the Debtor’s Estate Holds a Substantial or Controlling Interest
                                                                                                                                         12/17



                                             07/31/2019 on the value, operations, and profitability of those entities in which a
           This is the Periodic Report as of __________
           Debtor holds, or two or more Debtors collectively hold, a substantial or controlling interest (a “Controlled Non-Debtor
           Entity”), as required by Bankruptcy Rule 2015.3. For purposes of this form, “Debtor” shall include the estate of such
           Debtor.
            CloudStream Media, Inc. holds a substantial or controlling interest in the following entities:
               Name of Controlled Non-Debtor Entity                                       Interest of the Debtor            Tab #

               Altair Technologies (Private) Limited )                                     100%




           This Periodic Report contains separate reports (Entity Reports) on the value, operations, and profitability of each
           Controlled Non-Debtor Entity.

           Each Entity Report consists of five exhibits.
               Exhibit A contains the most recently available: balance sheet, statement of income (loss), statement of cash flows,
                and a statement of changes in shareholders’ or partners’ equity (deficit) for the period covered by the Entity Report,
                along with summarized footnotes.
               Exhibit B describes the Controlled Non-Debtor Entity’s business operations.

               Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlled Non-Debtor Entity.

               Exhibit D describes how federal, state or local taxes, and any tax attributes, refunds, or other benefits, have been
                allocated between or among the Controlled Non-Debtor Entity and any Debtor or any other Controlled Non-Debtor
                Entity and includes a copy of each tax sharing or tax allocation agreement to which the Controlled Non-Debtor
                Entity is a party with any other Controlled Non-Debtor Entity.

               Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any claims, administrative expenses or
                professional fees that have been or could be asserted against any Debtor, or the incurrence of any obligation to make
                such payments, together with the reason for the entity’s payment thereof or incurrence of any obligation with
                respect thereto.

           This Periodic Report must be signed by a representative of the trustee or debtor in possession.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 1

          Case: 19-41283                Doc# 127          Filed: 09/09/19            Entered: 09/09/19 17:06:50           Page 1 of
                                                                       13
Case: 19-41283   Doc# 127   Filed: 09/09/19   Entered: 09/09/19 17:06:50   Page 2 of
                                         13
Debtor Name     JadooTV, Inc. and CloudStream Media, Inc.
               _______________________________________________________                                   19-41283 (WJL) (Jointly Administered)
                                                                                            Case number_____________________________________




              Exhibit A: Financial Statements for Altair Technologies




Official Form 426              Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 3
          Case: 19-41283             Doc# 127          Filed: 09/09/19           Entered: 09/09/19 17:06:50                  Page 3 of
                                                                    13
Debtor Name      JadooTV, Inc. and CloudStream Media, Inc.
               _______________________________________________________                                   19-41283 (WJL) (Jointly Administered)
                                                                                            Case number_____________________________________




              Exhibit A-1: Balance Sheet for Altair Technologies as of          07/31/2019


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]


               See Exhibit A.

               Financial Statements provided by Altair financial staff, and subsequently converted to U.S. Dollars
               by JadooTV staff.




Official Form 426              Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 4
          Case: 19-41283             Doc# 127          Filed: 09/09/19           Entered: 09/09/19 17:06:50                  Page 4 of
                                                                    13
Debtor Name      JadooTV, Inc. and CloudStream Media, Inc.
                _______________________________________________________                                      19-41283 (WJL) (Jointly Administered)
                                                                                               Case number_____________________________________




              Exhibit A-2: Statement of Income (Loss) for Altair Technologies for period ending                    07/31/2019

              [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]



                 See Exhibit A.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 5
          Case: 19-41283                 Doc# 127         Filed: 09/09/19           Entered: 09/09/19 17:06:50                  Page 5 of
                                                                       13
Debtor Name      JadooTV, Inc. and CloudStream Media, Inc.
                _______________________________________________________                                      19-41283 (WJL) (Jointly Administered)
                                                                                               Case number_____________________________________




              Exhibit A-3: Statement of Cash Flows for Altair Technologies for period ending 07/31/2019


              [Provide a statement of changes in cash position for the following periods:

               (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]




                 See Exhibit A.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 6
          Case: 19-41283                 Doc# 127         Filed: 09/09/19           Entered: 09/09/19 17:06:50                  Page 6 of
                                                                       13
Debtor Name     JadooTV, Inc. and CloudStream Media, Inc.
               _______________________________________________________                                      19-41283 (WJL) (Jointly Administered)
                                                                                               Case number_____________________________________




              Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity ( Deficit) for Altair Technologies
              for period ending07/31/2019


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

               (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

               Describe the source of this information.]


          CSM owns 100% of Altair Technologies, and there have been no changes to shareholder equity.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 7
          Case: 19-41283                 Doc# 127         Filed: 09/09/19           Entered: 09/09/19 17:06:50                  Page 7 of
                                                                       13
Debtor Name      JadooTV, Inc. and CloudStream Media, Inc.
                _______________________________________________________                                   19-41283 (WJL) (Jointly Administered)
                                                                                             Case number_____________________________________




              Exhibit B: Description of Operations for Altair Technologies


              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]



              Altair was incorporated in Pakistan as a private company limited on August 11, 2005.

              The principal activity of Altair is the development of computer software, information
              technology related services and business mainly for export market.

              Source is from audited financial statements.




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 8
          Case: 19-41283              Doc# 127            Filed: 09/09/19         Entered: 09/09/19 17:06:50                  Page 8 of
                                                                       13
Debtor Name      JadooTV, Inc. and CloudStream Media, Inc.
                _______________________________________________________                                   19-41283 (WJL) (Jointly Administered)
                                                                                             Case number_____________________________________




              Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]



               Not Applicable, as Altair Technologies is the only Controlled Non-Debtor Entity.




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 9
          Case: 19-41283              Doc# 127            Filed: 09/09/19         Entered: 09/09/19 17:06:50                  Page 9 of
                                                                       13
Debtor Name      JadooTV, Inc. and CloudStream Media, Inc.
                _______________________________________________________                                   19-41283 (WJL) (Jointly Administered)
                                                                                             Case number_____________________________________




              Exhibit D: Allocation of Tax Liabilities and Assets


              [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
              have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
              Entities.

              Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
              Non-Debtor Entity.

              Describe the source of this information.]




               Not Applicable, as Altair Technologies is the only Controlled Non-Debtor Entity.




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 10
         Case: 19-41283              Doc# 127          Filed: 09/09/19 Entered: 09/09/19 17:06:50                            Page 10 of
                                                                    13
Debtor Name       JadooTV, Inc. and CloudStream Media, Inc.
                _______________________________________________________                                   19-41283 (WJL) (Jointly Administered)
                                                                                             Case number_____________________________________




              Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees
              otherwise payable by a Debtor


              [Describe any payment made, or obligations incurred (or claims purchased), by the Controlled Non-Debtor Entity in
              connection with any claims, administrative expenses, or professional fees that have been or could be asserted against
              any Debtor.

              Describe the source of this information.]

              Monthly services are billed to JadooTV for services related to OTT (over-the-top) entertainment service.
              Any payments from JadooTV to Altair will be reflected in the Monthly Operating Reports of JadooTV.

              Information from JadooTV and Altair.




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability             page 11
         Case: 19-41283              Doc# 127          Filed: 09/09/19 Entered: 09/09/19 17:06:50                            Page 11 of
                                                                    13
                                                                                                 Altair
                                                                                              Fiscal 2019

                                       0.00633
Average rate                           0.00633                                 0.0063291
Income Statement                     2019            2019         2019         2019          2019           2019         2019
                                    January        February       March        April         May            June         July       2019
Income                                  31,917          38,561       30,915        38,174       41,801         31,284     25,813    238,466

Salaries                                28,598          29,195       29,135       29,060        31,867         24,974     24,331    197,159
Development costs                          -               -            -            -             -              -          -          -
Utilities                                  560             693          546          465           554            551        701      4,071
Repair and maint                           108             -             39           84             4             31        -          266
Rent and taxes                           5,896             -          5,896          -           5,896            -        2,948     20,637
Legal and professional                     -               -            -            -             -              -          -          -
Fee and subscription                       -               -            -            -             -              -          -          -
Travel                                     142             142          142          142           142            142        142        995
Printing                                 1,995              20           25           27            63            271         12      2,412
Entertainment                                9               5          -             41           -                4         11         70
Communication                              383             343          420          504           693            283        338      2,964
Depreciation                               635             627          640          637           631            679        687      4,535
Insurance                                  -                95          -            -             -              -          -           95
Office supplies                            -               466           14          223           181             69        -          952
Financial charges                           58               1          206          108           -               47         60        481
EOBI Payment                               297             286          344          343           362            381        301      2,315
Other                                      348             286          344          343           362            381        301      2,366
                                        39,031          32,159       37,749       31,978        40,756         27,813     29,831    239,317
Interest                                   -               -            -            -             -              -          -          -
Exchange gain                               48              48           48           48            48             48         48        335
                                            48              48           48           48            48             48         48        335
taxation                                   -               -            -            -             -              -          -          -
                                                                                                                                        -
Net profit                               (7,066)         6,449       (6,786)        6,244        1,094          3,519     (3,970)      (516)



Balance Sheet                       January        February       March        April         May            June         July
Fixed assets                            26,260          26,260       26,260       26,260       26,260          26,260     26,260
Due from JadooTV                            -               -           -              -           -               -          -
Deposits/Prepayments                      6,554          6,554        6,554          6,554       6,554           6,554      6,554
Loan to PTIL                                -               -           -              -           -               -          -
Cash                                        -            7,864        6,141          7,322       8,415         11,935       7,964
                                        32,814          40,678       38,955       40,136       41,229          44,749     40,778

Capital                                       6              6            6             6            6              6          6
Current year income/loss                 (7,066)          (616)      (7,402)       (1,159)         (65)         3,454       (516)
RE                                        9,981          9,981        9,981         9,981        9,981          9,981      9,981
                                                                                                                  -
Accrued Liabilities                      9,865          11,280       16,343       11,280        11,280         11,280     11,280
Provision for taxes                     20,027          20,027       20,027       20,027        20,027         20,027     20,027
                                -          -               -            -            -             -              -          -
                                        32,814          40,678       38,955       40,136        41,229         44,749     40,778
                                             (0)           -            -             -            -              -          -

Cash flow Statement

Net income (loss)                       (7,066)          6,449       (6,786)        6,244        1,094          3,519     (3,970)
Change in FA                               -               -            -             -            -              -          -
Change in Accrued Liabilities          (23,225)          1,414        5,063        (5,063)         -              -          -

Beginning cash                           2,422         (27,869)     (20,005)     (21,728)      (20,548)       (19,454)   (15,935)
Change in cash                         (30,291)          7,863       (1,723)       1,180         1,094          3,519     (3,970)
Ending Cash                            (27,869)        (20,005)     (21,728)     (20,548)      (19,454)       (15,935)   (19,905)
                                       (27,869)        (27,870)     (27,870)     (27,870)      (27,870)       (27,870)   (27,870)




                                Case: 19-41283                 Doc# 127        Filed: 09/09/19 Entered: 09/09/19 17:06:50                      Page 12 of
                                                                                            13
                                                                                                            Altair
                                                                                                         Fiscal 2018

                                        0.00800
Average rate                            0.00800                                         0.0080000
                                      2018           2018             2018              2018             2018            2018            2018            2018             2018            2018             2018             2018
                                    January        February           March             April            May             June             July          August          September        October         November         December         2018
Income                                   35,372         29,843           43,118             29,175          45,951          44,334         71,866          51,439           36,920          47,855           37,271           50,221       523,366

Salaries                                33,041          33,085           34,345            32,132           32,749          32,796        74,114          37,148            36,990          36,825           35,835           35,746       454,804
Development costs                          -               -                -                 -                -               -             -               -                 -               -                -                -             -
Utilities                                  608             433              379               445              530             752           906             856               843             689              434              484         7,360
Repair and maint                            96              33              -                  11               11             215           227              11                11              47              131              -             792
Rent and taxes                             -               -                -               1,160              -             8,640         3,344           3,344             6,808             -              7,087              -          30,383
Legal and professional                     143             -                -                 440              -               -             202             122               -               -                -                360         1,267
Fee and subscription                       280             280              280               280              -               -             -               -                 -               -                -                -           1,120
Travel                                     -               -                -                 -                160             -             -               -                 -               -                200               19           379
Printing                                    17              61               31                43               37              23            24              23             4,449             734               28               21         5,490
Entertainment                                9               3               30                 3               10               7             4               5                17               6               61                5           161
Communication                              389             423              598               611              529             469           513             373               533             509              550              462         5,959
Depreciation                               998             851              789               810              790             905           794             783               796             792              792              804         9,906
Insurance                                  -               -                -                 -                -               -             -               -                 -               -                -                480           480
Office supplies                            -               290              124               130               69              54           248           3,406               -               134              235              -           4,688
Financial charges                            5              68               79                63              126             -              24              72                51              52              -                 45           586
EOBI Payment                               381             374              141               392              381             385           381             374               384             384              387              357         4,320
Other                                    1,458             374              141               392              381             385           381             374               384             384              387              357         5,397
                                        37,426          36,276           36,936            36,913           35,774          44,630        81,161          46,890            51,265          40,556           46,126           39,140       533,094
Interest                                   -               -                -                 -                -               -             -               -                 -               -                -                -             -
Exchange gain                               48              48               48                48               48              48            48              48                48              48               48               48           575
                                            48              48               48                48               48              48            48              48                48              48               48               48           575
taxation                                   -               -                -                 -                -               -             -               -                 -               -                -                -             -
                                                                                                                                                                                                                                               -
Net profit                               (2,006)         (6,385)          6,230             (7,691)         10,225            (248)        (9,247)         4,597           (14,297)          7,347           (8,807)          11,129        (9,153)



Balance Sheet                       January        February           March             April            May             June            July           August          September        October         November         December
Fixed assets                             30,159         30,159           30,159            30,733          30,733           31,211        31,211          31,211            31,211          31,826           32,365           32,365
Due from JadooTV                            -               -               -                   -              -                -             -              -                 -               -                -                -
Deposits/Prepayments                      8,284          8,284            8,284               8,284          8,284            8,284         8,284          8,284             8,284           8,284            8,284            8,284
Loan to PTIL                                -               -               -                   -              -                -             -              -                 -               -                -                -
Cash                                        837              71           1,225               1,772          1,385            1,567         1,379          2,610             1,112           1,851            2,226            2,422
                                         39,281         38,514           39,669            40,789          40,403           41,062        40,874          42,105            40,607          41,962           42,875           43,071

Capital                                    -               -                -                 -                -               -             -               -                 -               -                -                -
Current year income/loss                (2,006)         (8,391)          (2,161)           (9,852)             373             125        (9,122)         (4,525)          (18,822)        (11,475)         (20,282)          (9,153)
RE                                      19,134          19,134           19,134            19,134           19,134          19,134        19,134          19,134            19,134          19,134           19,134           19,134
                                                                                                                               -                             -                 -               -                -                -
Accrued Liabilities                     22,152          27,772           22,696            31,507           20,896          21,803        30,862          27,496            40,295          34,303           44,023           33,090
Provision for taxes                        -               -                -                 -                -               -             -               -                 -               -                -                -
                                -          -               -                -                 -                -               -             -               -                 -               -                -                -
                                        39,280          38,514           39,669            40,789           40,403          41,062        40,874          42,105            40,607          41,962           42,875           43,071
                                             (0)            -                -                 -               -               -              -               -                -               -                -                -
                                                            -                -                 -               -               -
Cash flow Statement

Net income (loss)                        (2,006)         (6,385)           6,230            (7,691)         10,225            (248)        (9,247)          4,597          (14,297)          7,347           (8,807)          11,129
Change in FA                                -               -                -                (574)            -              (477)           -               -                -              (616)            (538)             -
Change in Accrued Liabilities            (1,255)          5,619           (5,076)            8,811         (10,612)            907          9,059          (3,366)          12,800          (5,993)           9,721          (10,933)

Beginning cash                            4,098            837               71              1,225           1,772           1,385         1,567           1,379             2,610           1,112            1,851            2,226
Change in cash                           (3,261)          (767)           1,154                547            (387)            182          (188)          1,231            (1,498)            739              375              196
Ending Cash                                 837             71            1,225              1,772           1,385           1,567         1,379           2,610             1,112           1,851            2,226            2,422
                                              0                 (0)              (0)               (0)             (0)             (0)            (0)             (0)              (0)             (0)              (0)              (0)




                                Case: 19-41283                  Doc# 127               Filed: 09/09/19 Entered: 09/09/19 17:06:50                                                        Page 13 of
                                                                                                    13
